Citation Nr: 1742584	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  08-11 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to a service connected lumbar spine disability and/or bilateral knee disabilities, and/or secondary to medical treatment received for a lumbar spine disability and/or bilateral knee disabilities.

(The issues of entitlement to a rating in excess of 10 percent for right knee limitation of flexion and to a rating in excess of 10 percent for right knee limitation of extension prior to April 24, 2008, and from June 1, 2008, to include whether the severance of a separate 10 percent rating for chondromalacia and osteoarthritis of the right knee was appropriate, entitlement to a rating in excess of 10 percent for left knee limitation of flexion and to a rating in excess of 10 percent for left knee limitation of extension, to include whether the severance of a separate 10 percent rating for chondromalacia and osteoarthritis of the right knee was appropriate, entitlement to an initial rating in excess of 20 percent prior to February 11, 2014, outside periods of convalescence, and in excess of 40 percent from September 1, 2014, for a lumbar spine disability, and entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy are being addressed in a separate decision.) 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from June 1972 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2015.  A transcript of that hearing is of record.

In March 2016, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  
FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's erectile dysfunction is due to or the result of his active service or caused or aggravated by his lumbar spine disability, by his bilateral knee disabilities, or as a result of medical treatment for those disabilities.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in September 2015.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file) and neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran filed his claim for service connection for erectile dysfunction in March 2010.  He asserted that his erectile dysfunction was due to his lumbar spine disability and/or bilateral knee disabilities.  He asserted alternatively that his erectile dysfunction was due to medical treatment received for his lumbar spine disability and/or bilateral knee disabilities.  The claim was denied by a December 2011 rating decision.

The Veteran's STRs do not contain any complaints, treatment, or diagnosis of erectile dysfunction, and he has not sought service connection on a direct basis.  As such, service connection on a direct basis is not warranted.

The Veteran's treatment records show he was first diagnosed with erectile dysfunction in 2009.

At the September 2015 hearing, the Veteran testified that believed his erectile was secondary to his service-connected lumbar spine and knee disabilities.

In May 2016, the Veteran was afforded a VA examination.  He reported that his erectile dysfunction began about six to seven years earlier.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner was unable to provide an opinion without speculation regarding secondary service connection and aggravation.  However, the examiner explained that the Veteran's erectile dysfunction was more likely related to issues other than lumbar spine surgery as his erectile dysfunction preexisted for several years prior to his lumbar spine surgery.

In June 2016, the Veteran's claim file was reviewed by a VA examiner.  The examiner opined that the Veteran's erectile dysfunction was less likely than not related to medications for his lumbar spine and knee disorders and the medications prescribed were not known to cause erectile dysfunction.  In July 2016, the examiner June 2016 VA examiner again reviewed the Veteran's medical records.  The examiner opined that the Veteran's erectile dysfunction was less likely than not due to medications for his lumbar spine and knee disabilities as the prescribed medications were not etiologically responsible for erectile dysfunction.  The examiner opined that the Veteran's erectile dysfunction was less likely than not due to surgery for his lumbar spine disability as the lumbar spine surgery was not causative of erectile dysfunction.  The examiner opined that the Veteran's erectile dysfunction was less likely than not due to surgery for his knee disabilities as the knee surgeries were not causative of erectile dysfunction.

In November 2016, the May 2016 VA examiner once again reviewed the Veteran's claims file.  The examiner was unable to provide an opinion regarding aggravation of the Veteran's erectile dysfunction by medications prescribed for the Veteran's lumbar spine and knee disabilities or by the surgeries for the Veteran's lumbar spine and knee disabilities as there was not enough objective medical evidence of clinical correlation to make this connection.

After weighing all the evidence, the Board finds great probative value in the VA examiners' opinions.  These negative opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his assertion that his erectile dysfunction was secondary to his service connected lumbar spine and bilateral knee disabilities and/or medical treatment received for his lumbar spine and/or bilateral knee disabilities.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  As such, service connection on a secondary basis is not warranted.  

Furthermore, even were it suggested that the Veteran's erectile dysfunction had been aggravated by his service connected disabilities, the medical evidence of record does not provide a baseline level of the Veteran's erectile dysfunction prior to such aggravation.  Finally, the VA examiners consistently reported there was no link between the Veteran's erectile dysfunction and/or medical treatment received for his lumbar spine and/or bilateral knee disabilities.  As such, service connection based on aggravation is also denied.

Consideration has been given to the Veteran's personal assertion that his erectile dysfunction was the result of his lumbar spine and bilateral knee disabilities and/or medical treatment received for his lumbar spine and/or bilateral knee disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of erectile dysfunction, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The etiology of erectile dysfunction is not the type of question that is readily amenable to mere lay diagnosis, as the evidence shows that physical examinations, which may include urology examinations, are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
 
That is, although the Board readily acknowledges that Veteran is competent to report erectile dysfunction, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to whether medications for his service-connected lumbar spine and bilateral knee disabilities and/or medical treatment received for his lumbar spine and/or bilateral knee disabilities caused or aggravated his erectile dysfunction.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating musculoskeletal disorders or evaluating urological disorders such as erectile dysfunction.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the Veteran's assertions do not constitute competent medical evidence.

As such, the criteria for service connection for erectile dysfunction have not been met, and the Veteran's claim is denied.


ORDER

Service connection for erectile dysfunction is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


